                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SANDRA L. BECK,

               Plaintiff,

v.                                                  Case No.: 2:19-cv-776-FtM-38MRM

ETHICON INC. and JOHNSON &
JOHNSON,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is a sua sponte review of the file. This case was transferred to

the Middle District of Florida from multidistrict litigation in West Virginia. The case wound

up in Fort Myers, but nothing in the docket shows any connection to this Division. So the

Court ordered Plaintiff to show cause why the case should not be transferred to the

appropriate Division. (Doc. 28). Plaintiff never responded and the time to do so passed.

       Under the Middle District’s Local Rules, “All civil proceedings of any kind shall be

instituted in that Division encompassing the county or counties having the greatest nexus

with the cause, giving due regard to the place where the claim arose and the residence

or principal place of business of the parties.” Local Rule 1.02(c). There is no nexus to



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Fort Myers. The injury occurred in Maryland. (Doc. 10 at 5). None of the Defendants

are domiciled in Florida. (Docs. 11; 11-1). And the only nexus to the Middle District is

Plaintiff’s domicile in Lake County, Florida. (Doc. 13 at 1). Lake County is in the Ocala

Division—not the Fort Myers Division. Local Rule 1.02(b). Because the only connection

to the Middle District is in the Ocala Division, the Court transfers this case to that Division

       Accordingly, it is now

       ORDERED:

       The Clerk is DIRECTED to TRANSFER this case to the Ocala Division of the

Middle District of Florida and CLOSE the Fort Myers file.

       DONE and ORDERED in Fort Myers, Florida this 8th day of November, 2019.




Copies: All Parties of Record




                                              2
